DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 33-42, 49-51, 62, 65-68, 71 & 73, in the reply filed on 12/21/2015 remains acknowledged.  
Claims 43-48, 63-64, 69-70 & 72 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2015.

Response to Arguments
Applicants' arguments, filed 11/19/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 20, filed 11/19/2020, are persuasive with respect to the microparticle sizes taught by Orly; i.e., while generically teaching the possibility of a wide range of values, the only sizes of the examples range from 150 μm to 1.8 mm; these arguments have been fully considered and are persuasive.  Although the Examiner does not agree with the argument that there is no proof it is possible to lower diameter ranges (such techniques are widely known in the art; see e.g., sizes taught by Perrier et al. (US 6,132,750); 12:12-14), the Examiner does agree that it would have been obvious to explore sizes below that of the examples, i.e., smaller than 150 μm, in view of examples 150 μm and larger, there does not appear to be motivation to explore sizes in the specific claimed size range from 3-80 μm.  Similarly the size reported by Heber is 200 nm, much smaller than the claimed range, and there is no motivation to explore the claimed range over either of these references.  No additional reference was identified teaching spheres in the claimed size range with a polymer consisting of a hyaluronate and a glucomannan cross-linked together, having hyaluronate polymer in the 10 kDa to 40 kDa range.  Perrier, while teaching overlapping sizes of particles, requires a protein with one or more polysaccharides, which is construed as excluded by the consisting of limitation of claim 33, and the consisting of limitation in the first phase of claim 62.  Thus, the prima facie basis for obviousness does not extend to the Claims 33, 36, 37, 39-42, 49-51, 62, 66-68, 71, 73-77 and 80-85; of Claims 33, 36-42, 49-51, 62, 66-68, 71, 73-77 and 80-84; and of Claims 85-86 have been withdrawn. 

Allowable Subject Matter
Claims 33, 36, 38-39, 41, 49-51, 62, 66-67, 71, 73-77, 80-86 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Objections
Claim 62 is objected to because of the following informalities:  
The claim uses bullet points, which are all the same reference character.  These bullet point symbols do not correspond to any defined meaning or drawing symbols.  Furthermore, the same reference character is used for different parts of the claim.  
Regarding the use of reference characters in claims, MPEP 2173.05(s) indicates: Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims.  
See also MPEP 608.01(g): The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.  

The Examiner suggests: removal of the dashes, or, alternatively replacement of the first dash with “i)”, moving the “and” from line 9 to the end of line 8, after the colon, and modifying “- and at” to “[- and] ii) at”.
Additionally, the “where” in line 13 should be changed to “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 36-41, 49-51, 62, 66-67, 71, 73-77, 80-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 33 uses confusing construction, in lines 2-4 & 5:
… said polymer consisting of at least one hyaluronate group and at least one glucomannan group, said hyaluronate group and said glucomannan group being cross-linked together via at least one ester bond wherein the hyaluronate …
“Consisting of” is closed construction.  “At least…” is open construction.  At least one may mean at least what is stated, and any other component may be present.  
Similar closed followed by two “at least” recitations are confusing in claim 62, line 7.
Furthermore, with respect to the more than one embodiment of claim 33, it is not clear which item “said” refers to, or which hyaluronate group “the hyaluronate” refers to.  
Similar ambiguity is present in claim 41 as to which glucomannan group of claim 33 (in the more than one embodiment) “the glucomannan group” of claim 41 refers to.  Similar ambiguities are present with “the” used in claims 67, 74-77, 80-85 for each instance of the hyaluronate and the glucomannan.
Additionally, it is confusing whether a hyaluronate “group” is limited to a hyaluronate compound (i.e., hyaluronic acid, or a salt of hyaluronic acid), or has some broader meaning, embracing parts of hyaluronate, such as the Na-glucuronate-N-acetylglucosamine disaccharide, or a monosaccharide component of hyaluronic acid; it is not clear beyond hyaluronic acid or a salt of hyaluronic acid what is embraced by a hyaluronate “group”.  Similarly for a glucomannan “group”, it is not clear what is embraced outside of glucomannan.  It is confusing whether the group language refers to some part of glucomannan, such as the saccharide monomers mannose or glucose of glucomannan, an oligosaccharide portion of glucomannan, or some other meaning is meant by group.  Review of the specification did not identify any discussion of portions (groups) of glucomannan or hyaluronate; thus, for application of prior art the Examiner 
Regarding claim 39, it is not clear what the metes and bounds of a “derivative” of konjac glucomannan encompass; e.g., which modifications to konjac glucomannan are inside and which are outside of the metes and bounds of the recited derivatives thereof?
Regarding claims 66 & 86, it is not clear whether “interfacial” cross-linking location is a reference to the surface/“face” of the polymer, the surface/“face” of the sphere, or a process that occurs when placed topically on the skin of the “face”.
Regarding claim 71, because independent claim 33 uses “consists of” language, without reciting a cosmetic ingredient (other than the polymer components), it is not clear whether claim 71 subject matter is embraced by claim 33, or the claim contains no subject matter, based on the closed construction of the independent claim.
Regarding the amounts of claim 75-76, because claim 33 uses closed construction, it is confusing why the range of amounts do not sum to 100%.
Similarly claim 80 amounts do not sum to 100% for each low amount, for some high + low concentrations, for instance, 80% hyaluronate maximum is not possible with the lowest amounts of flucomannan and cross-linking agent, summing to 101%, which is not physically possible.  It is not clear what possible meaning is given to 80% hyaluronate maximum.  The lowest 60% hyaluronate amount, taken with the maxiumum 5% glucomannan and 30% cross-linking agent amount, sums to only 95%, which is not high enough to satisfy the required 100% by consisting of language.  It is confusing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 requires the sphere to be obtainable by cross-linking between a hyaluronate compound and a glucomannan compound.  Presuming the hyaluronic group is the same as a hyaluronate compound, and the glucomannan group is the same as a glucomannan compound, the claim fails to further limit claim 33, from which it depends, as this property is already present in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 does not further limit the subject matter of claim 33, presuming that a hyaluronate group is the same as a hyaluronate compound.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611